Citation Nr: 0020839	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-06 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from June 1944 to July 
1965, with two years and four months of previous active 
service.

The RO has adjudicated and certified the first issue of this 
case to the Board as "whether new and material evidence has 
been submitted to reopen a previously-denied claim for 
entitlement to service connection for bilateral hearing 
loss."  Upon review of the record, the Board is of the 
opinion that the appropriate procedural posture for this 
claim is simply initial appellate review of whether 
entitlement to service connection is warranted.  The title 
page reflects this position.  

The veteran filed an initial claim for entitlement to service 
connection for bilateral hearing loss in June 1996.  The RO 
denied the claim and provided notification to the veteran by 
letter of August 1996.  In April 1997, the veteran submitted 
a claim for impaired hearing, tinnitus and hepatitis 
accompanied by a letter in which he raised an initial claim 
for entitlement to service connection for tinnitus and 
described audiological treatment he had received in service.  
He included a copy of a March 1997 report of audiological 
testing and signed release of information forms authorizing 
the RO to obtain audiological medical records.  

Although this April 1997 communication does not express 
specific disagreement with the June 1996 denial of service 
connection for bilateral hearing loss, because the veteran 
reiterates his request for that benefit, and because it was 
filed within eight months of the RO's mailing the August 1996 
notice of the denial, it can most properly be construed as a 
notice of disagreement with the August 1996 rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  In other 
words, the veteran raised the issue of entitlement to service 
connection for bilateral hearing loss before the RO's denial 
of that benefit had become final.  In the absence of a final 
decision and in the presence of a timely-filed notice of 
disagreement and substantive appeal, the proper standard of 
review of the Board to utilize is a de novo standard, 
considering all the evidence of record on the merits.  
Because de novo review constitutes a more liberal standard 
than the new and material standard of review, the veteran is 
not prejudiced by the Board's utilization of a different 
standard than the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDING OF FACT

The veteran has not presented evidence tending to show a 
medical nexus between service and his currently-shown 
bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The claims for entitlement to service connection for 
bilateral hearing loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends his bilateral hearing loss and tinnitus 
were caused by exposure to noise secondary to his duties as a 
pilot during service.  He asserts that he was treated in 
service for complaints of tinnitus, but that because he did 
not feel the treatment helped and because he did not wish to 
lose his pilot's license, he stopped complaining of hearing 
loss and tinnitus after that point.  

Recent medical evidence consisting of private and VA 
audiometric tests conducted in the 1990s demonstrates that 
the veteran currently suffers from bilateral hearing loss and 
that he wears hearing aids.  The presence of tinnitus is 
confirmed as well.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  When a chronic disease such as an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et al. eds., 1988); cited in Hensley v. Brown, 5 Vet. App. 
155 (1993).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater, or when speech discrimination scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

However, the threshold question that must be resolved with 
regard to a claim is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The veteran's service medical records do not contain a report 
of the inservice testing the veteran recalls in his April 
1997 letter.  Because his military occupation was that of 
pilot, his hearing acuity was tested periodically during 
service and these test reports are available.  Review of 
these reports shows that his hearing was within normal limits 
throughout service and that no complaints related to his 
hearing or his ears were noted in his service medical 
records.  

A report of medical history, completed by the veteran himself 
in April 1965, shows that he reported having no ear trouble, 
no running ears, and that he had never worn hearing aids.  
The report reflecting audiological testing performed in 
conjunction with the veteran's separation from service in 
October 1965 shows that pure tone thresholds, in decibels 
converted from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
20
LEFT
5
5
0
0
20

Speech audiometry testing was not performed at that time.  
Earlier hearing acuity tests reflect similar results.  None 
of the hearing tests conducted in service meet the criteria 
for hearing loss set forth in 38 C.F.R. § 3.385.

Other than the medical evidence reflecting audiological 
testing performed during the 1990s, the only other medical 
evidence contained in the veteran's claims file consists of a 
form entitled "Wilford Hall Medical Center Problem Sheet."  
The form itself was created in 1972 according to the 
identification material printed at the bottom of the form.  
The handwritten notations on the form bear no date indicating 
when the form was completed.  Among other physical ailments 
reflected on the form, tinnitus and decreased left ear 
hearing are listed as the veteran's medical problems.  There 
is a space next to each disability reserved for the date of 
onset of the problem.  This space is blank next to the entry 
for tinnitus and left ear hearing loss.  However, the nearest 
date in the list above indicates that the veteran had a 
history of hepatitis which had its onset in 1948.  The 
veteran argues that all the problems contained in the list 
below the "1948" also had their inception in 1948, and that 
the "Problem Sheet" demonstrates that his hearing loss had 
its inception during service.

Because the veteran had submitted this record from Wilford 
Hall, a military medical facility, the RO attempted to obtain 
any additional records from Wilford Hall.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In the request for 
records, the RO specified that they were seeking any 
inpatient or outpatient records dated between 1939 and the 
present time.  By letter of November 1998, however, a 
response was received to the effect that no inpatient or 
outpatient records pertaining to the veteran had been 
located.  Although it would appear that the veteran has 
actually sought medical care at least once from Wilford Hall, 
as shown by the medical problem list submitted by the 
veteran, the Board is satisfied with this effort because we 
note that the veteran himself has not reported receiving any 
treatment at that facility in his submissions to the VA, 
rather he has identified two private physicians as having 
provided his post-service medical treatment subsequent to 
1975.  Additionally, the report of a telephone call between 
the veteran and a VA employee in October 1998 shows that the 
veteran referred to Wilford Hall as having provided treatment 
to him during service, rather than subsequent to service.

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, supra.  
Although the existence of the current disabilities of 
bilateral hearing loss and tinnitus is demonstrated in the 
record, the veteran has presented no medical evidence tending 
to show a nexus between the disabilities and service.  

The service medical records are clear and reliable evidence 
of the veteran's hearing acuity during service and at the 
time of his discharge.  Thus, the medical evidence reflecting 
that period of time shows that the veteran's hearing acuity 
was within normal limits, according to the VA standard set 
forth in 38 C.F.R. § 3.385, at the time of his discharge from 
service in 1965.  

The earliest medical documentation of the existence of either 
disability consists of the undated Wilford Hall medical 
problem list.  Since the form upon which the list is recorded 
was not manufactured until 1972, the list could not have been 
written any earlier than 1972, but could have been written 
later.  In any event, the list was created subsequent to the 
veteran's discharge from service.  Interpreting this evidence 
in the light most favorable to the veteran, it might 
reasonably be interpreted as showing that a physician 
identified disabilities of hearing loss and tinnitus as early 
as 1972.  Viewed in this light and in the absence of any 
evidence to the contrary, the notation of the dates of 
inception of the disabilities listed on the form can only be 
interpreted as a report of the veteran's own history, rather 
than a medical judgment.  It is important to emphasize that 
the Board is not weighing the probative value of this 
document herein, but is rather explaining the basis for our 
interpretation of it, in our role as reasonable finders of 
fact.  It is in this light, that the Board disagrees with the 
veteran's contentions and finds that absent additional 
evidence which would aid in the interpretation of the 
document, the medical problem list does not reasonably tend 
to show that the veteran's bilateral hearing loss and 
tinnitus had their inception in 1948, as he asserts.   

Because the veteran is not a medical expert, his contentions 
and opinion as to the etiology of his currently-shown 
disabilities cannot be considered competent evidence for the 
purpose of rendering his claims well-grounded.  Generally, 
lay persons ostensibly untrained in medicine can provide 
personal accounts of symptomatology, but cannot provide 
evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

No evidence, other than the veteran's own contentions made in 
support of this claim many years subsequent to service, has 
been submitted tending to show that bilateral hearing loss or 
tinnitus was manifested within one year of his discharge from 
service.  There is thus no basis to presume that the 
currently-shown disabilities had their inception in service.

Even conceding exposure to noise inherent in a pilot's duties 
during service, since there is no documentation of the 
disability during service or for at least seven years 
thereafter, there is no basis for a grant of service 
connection, as the veteran has not presented evidence tending 
to show a nexus between his current disabilities of bilateral 
hearing loss and tinnitus and his service.  Absent a showing 
of a plausible medical link to service, these claims must be 
deemed not well-grounded and denied.

It is therefore the decision of the Board that that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for entitlement to service 
connection for bilateral hearing loss and tinnitus are well 
grounded.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

